Opinion of the Court by
Judge Peters:
If any of the citizens and taxpayers of the county of Nelson, *488opposed to the subscription of stock by the county, to the turnpike roads named in the orders, and believed the same illegal, unjust and oppressive, they may, in the proper manner, proceed to test the legality of said orders and proceedings of the county court.

Hardin, Grigsby, for appellants.


Johnson, Wickliffe, for appellees.

But such dissatisfied citizens cannot prosecute an appeal to this court from said orders in the name of the county of Nelson, it was not a party to the proceedings in the court below, unless it was such party through its county court, and if so, the court could not be appellant and appellee both.
In no view of the case, can this appeal be sustained, or prosecuted in the name of the county.
Wherefore, the appeal must be dismissed.